

116 HR 7226 IH: Federal Agency Sunset Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7226IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Spano introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a Federal Agency Sunset Commission, and for other purposes.1.Short titleThis Act may be cited as the Federal Agency Sunset Act.2.DefinitionsIn this Act:(1)Advisory committeeThe term advisory committee has the meaning given the term in section 3(2) of the Federal Advisory Committee Act (5 U.S.C. App.).(2)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.(3)CommissionThe term Commission means the Federal Agency Sunset Commission established under section 3.(4)Joint resolutionThe term joint resolution means a joint resolution consisting of the proposed legislative language submitted by the Commission under section 4(a)(3) and introduced or reintroduced under section 7(a).3.Establishment of Federal agency sunset commission(a)EstablishmentThere is established the Federal Agency Sunset Commission.(b)Membership(1)CompositionThe Commission shall be composed of 13 members of whom—(A)1 shall be appointed by the President;(B)3 shall be appointed by the majority leader of the Senate, of whom—(i)2 shall be from among the members of the Senate; and(ii)1 shall not be a member of Congress and shall have expertise in the operation and administration of Federal Government programs;(C)3 shall be appointed by the minority leader of the Senate, of whom—(i)2 shall be from among the members of the Senate; and(ii)1 shall not be a member of Congress and shall have expertise in the operation and administration of Federal Government programs;(D)3 shall be appointed by the Speaker of the House of Representatives, of whom—(i)2 shall be from among the members of the House of Representatives; and(ii)1 shall not be a member of Congress and shall have expertise in the operation and administration of Federal Government programs; and(E)3 shall be appointed by the minority leader of the House of Representatives, of whom—(i)2 shall be from among the members of the House of Representatives; and(ii)1 shall not be a member of Congress and shall have expertise in the operation and administration of Federal Government programs.(2)DateThe appointments of the members of the Commission shall be made not later than 180 days after the date of enactment of this Act.(c)Period of appointment; vacancies(1)In generalA member of the Commission shall be appointed for the life of the Commission. (2)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment not later than 30 days after the date on which the vacancy occurs.(d)Meetings(1)Initial meetingNot later than 45 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.(2)FrequencyThe Commission shall meet at the call of the Chairperson and not less than 2 times per year.(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(e)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.(f)VotingA majority of the members of the Commission is required to make a recommendation under section 4.4.Duties of Commission(a)In generalThe Commission shall—(1)review and evaluate the efficiency and public need for each agency or advisory commission not less frequently than once every 6 years using criteria established by the Commission; (2)recommend whether each agency or advisory commission should be continued, abolished, or reorganized; (3)based on the recommendations of the Commission, submit to Congress proposed legislative language for abolishing, or reorganizing an agency or advisory commission; and(4)if the Commission recommends to continue an agency or advisory commission without any change, submit to Congress a report that includes the reasons for the recommendation.(b)Agency submissionsWhen the Commission is considering whether to recommend continuing, abolishing, or reorganizing an agency or advisory commission, the agency or advisory commission, as applicable, shall submit timely responses to a questionnaire provided by the Commission, which shall include—(1)an explanation of why the functions of the agency or advisory committee continue to be necessary;(2)what efficiencies taxpayers realize by the continued operation of the agency or advisory committee; and(3)why the responsibilities of the agency or advisory committee cannot be better performed by the private sector or another agency or advisory committee.(c)Research servicesThe Government Accountability Office and the Congressional Budget Office, in coordination with the Congressional Research Service, shall provide primary research services to the Commission to assist the Commission in carrying out the duties under this Act.5.Powers of Commission(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.(b)Information from agencies and advisory committees(1)In generalThe Commission may secure directly from an agency or advisory committee such information as the Commission considers necessary to carry out this Act.(2)Furnishing informationOn request of the Chairperson of the Commission, the head the agency or the Chair of the advisory committee shall furnish the information to the Commission.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.6.Commission personnel matters(a)Compensation of membersA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(b)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.(c)Staff(1)In generalThe Chairperson of the Commission may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(2)CompensationThe Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(d)Detail of government employeesA Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of temporary and intermittent servicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.7.Expedited procedures for consideration of joint resolutions(a)Introduction of proposed legislative language(1)In generalThe proposed legislative language submitted by the Commission under section 4(a)(3)—(A)shall be introduced in the Senate (by request) by the majority leader or minority leader of the Senate or by a Member of the Senate designated by the majority leader or minority leader of the Senate not later than 60 days after the date on which the proposed legislation is submitted to Congress; and(B)shall be introduced in the House of Representatives (by request) by the Speaker of the House of Representatives or the minority leader of the House of Representatives or by a Member of the House of Representatives designated by the Speaker of the House of Representatives or the minority leader of the House of Representatives not later than 60 days after the date on which the proposed legislation is submitted to Congress.(2)ReintroductionThe proposed legislative language submitted by the Commission under section 4(a)(3) shall be reintroduced as described in paragraph (1) not later than 60 days after the first day of a Congress if—(A)the proposed legislative language was introduced during the previous Congress after the date that was 210 days before the date of the sine die adjournment of such previous Congress; and(B)there was not a vote in either House of Congress on passage of the joint resolution introduced under subparagraph (A) during the previous Congress by which the joint resolution was not agreed to.(b)Expedited consideration in house of representatives(1)Reporting and dischargeAny committee of the House of Representatives to which a joint resolution is referred shall report it to the House of Representatives not later than 90 days after the date on which the joint resolution is introduced or reintroduced in the House of Representatives under subsection (a). If a committee fails to report the joint resolution within that period, the committee shall be discharged from further consideration of the joint resolution and the joint resolution shall be referred to the appropriate calendar.(2)Proceeding to consideration(A)In generalAfter each committee authorized to consider a joint resolution reports it to the House of Representatives or has been discharged from its consideration, it shall be in order, not later than 120 days after the date on which the joint resolution is introduced or reintroduced in the House of Representatives under subsection (a), to move to proceed to consider the joint resolution in the House of Representatives.(B)ProcedureFor a motion to proceed to consideration of a joint resolution—(i)all points of order against the motion are waived;(ii)such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed on the joint resolution;(iii)the previous question shall be considered as ordered on the motion to its adoption without intervening motion;(iv)the motion shall not be debatable; and(v)a motion to reconsider the vote by which the motion is disposed of shall not be in order.(3)ConsiderationIf the House of Representatives proceeds to consideration of a joint resolution—(A)the joint resolution shall be considered as read;(B)all points of order against the joint resolution and against its consideration are waived;(C)the previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except 10 hours of debate equally divided and controlled by the proponent and an opponent;(D)an amendment to the joint resolution shall not be in order; and(E)a motion to reconsider the vote on passage of the joint resolution shall not be in order.(c)Expedited consideration in senate(1)Placement on calendarUpon introduction in the Senate, the joint resolution shall be placed immediately on the calendar.(2)Proceeding to consideration(A)In generalNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 120 days after the date on which the joint resolution is introduced or reintroduced in the Senate under subsection (a) (even though a previous motion to the same effect has been disagreed to) to move to proceed to the consideration of a joint resolution.(B)ProcedureFor a motion to proceed to the consideration of a joint resolution—(i)all points of order against the motion are waived;(ii)the motion is not debatable;(iii)the motion is not subject to a motion to postpone;(iv)a motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order; and(v)if the motion is agreed to, the joint resolution shall remain the unfinished business until disposed of.(3)Floor consideration(A)In generalIf the Senate proceeds to consideration of a joint resolution—(i)all points of order against the joint resolution (and against consideration of the joint resolution) are waived;(ii)consideration of the joint resolution, and all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between the majority and minority leaders or their designees;(iii)a motion further to limit debate is in order and not debatable;(iv)an amendment to, a motion to postpone, or a motion to commit the joint resolution is not in order; and(v)a motion to proceed to the consideration of other business is not in order.(B)Vote on passageThe vote on passage shall occur immediately following the conclusion of the consideration of a joint resolution, and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate.(C)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of this paragraph or the rules of the Senate, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.(d)Rules relating to senate and house of representatives(1)Coordination with action by other houseIf, before the passage by one House of a joint resolution of that House, that House receives from the other House a joint resolution—(A)the joint resolution of the other House shall not be referred to a committee; and(B)with respect to a joint resolution of the House receiving the resolution—(i)the procedure in that House shall be the same as if no joint resolution had been received from the other House; and(ii)the vote on passage shall be on the joint resolution of the other House.(2)Treatment of joint resolution of other houseIf one House fails to introduce or consider a joint resolution under this section, the joint resolution of the other House shall be entitled to expedited floor procedures under this section.(3)Treatment of companion measuresIf, following passage of a joint resolution in the Senate, the Senate receives the companion measure from the House of Representatives, the companion measure shall not be debatable.(4)Consideration after passageIf the President vetoes the joint resolution, consideration of a veto message in the Senate under this paragraph shall be not more than 10 hours equally divided between the majority and minority leaders or their designees.(e)Rules of house of representatives and senateThis section is enacted by Congress—(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and to supersede other rules only to the extent that it is inconsistent with such rules; and(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.8.Termination of CommissionThe Commission shall terminate on the date that is 12 years after the date of enactment of this Act.9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Commission to carry out this Act such sums as may be necessary for fiscal years 2020 through 2029.(b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until expended.